Root, J.
Appellant herein was charged and convicted upon an information filed under 3 Bal. Code, § 2944a (Laws 1903, page 31). Prior to the trial, a motion to quash the information was interposed, as was also a demurrer, and both were denied. Judgment was rendered upon a verdict of guilty, and from such judgment this appeal is prosecuted.
The main contention of appellant is that the statute in question is unconstitutional as being in conflict with § 19, art. 2, of the state constitution, which reads: “No bill shall embrace more than one subject, and that shall be expressed in the title.” The title of the act here involved is as follows:
“An act providing for the search for and seizure of liquors received, kept, or used, contrary to law and the appliances used in connection therewith and to define and punish as misdemeanors all violators thereof, and vesting all magistrates with authority to receive complaints and issue warrants against all persons violating the provisions of this act.”
The first three sections of the statute read as follows: ■
“Sec. 1. That every person who shall, directly or indirectly, keep or maintain, by himself or by associating or combining with others or who shall in any manner aid, assist or abet in keeping or maintaining any room or rooms, place or places in which intoxicating liquors are received or kept for unlawful use, barter or sale or for unlawful distribution; and every person who shall, receive, barter, sell, assist or abet another in receiving, bartering or selling any intoxicating liquor so received or kept, shall be guilty of a misdemeanor, and upon conviction thereof shall be punished as hereinafter provided.
“Sec. 2. The keeping or maintaining of any place in which intoxicating liquors are sold or given away, contrary to law, or in which such liquors are kept or harbored for the evident *598purpose of selling or giving away said liquors contrary to law, or where persons are permitted to resort for the purpose of drinking intoxicating liquors or where intoxicating liquors are kept for the purpose of inducing people to resort, to buy or receive intoxicating liquors in violation of law is hereby declared to be a common nuisance. Upon complaint being made of the violation of this section a magistrate shall issue a search warrant in which the premises in question shall be particularly described, commanding the sheriff or constable to thoroughly search the premises in question and to seize and hold all intoxicating liquors, vessels, bar fixtures, screens, bottles, glasses, jugs and other appurtenances found therein adapted to be used in retailing, giving away or distributing liquors in violation of law, to make a complete inventory thereof and deposit the same with the magistrate.
“Sec. 3. The property seized under the warrant shall remain in the custody of the officer until the case has been decided by the court; if the defendant is found guilty the property seized shall be destroyed by the officer under the direction of the magistrate.”
The information charged appellant and two others with “the crime of maintaining a nuisance in selling intoxicating liquors without a license, committed as follows.” Then followed a description of certain premises which, it was alleged, the defendants kept and maintained, and in which “said room, place and building or buildings, intoxicating liquors were received and kept, for unlawful use, barter and sale, and for unlawful distribution,” and that they there kept the room, place or building “in which intoxicating liquors were sold and given away, contrary to the law, and in which said intoxicating liquors were kept and harbored for the purpose of selling and giving away, contrary to law, and where persons were permitted to resort for the purpose of drinking intoxicating liquors, and where intoxicating liquors were kept for the purpose of inducing people to buy and receive intoxicating liquors, in violation of law,” and said defendants did then and there “sell and barter intoxicating liquors, thereby maintaining a common nuisance, contrary to § 2944a, no license having been issued to said defendants.”
*599The evident purpose of the constitutional provision invoked was to prevent the legislature from placing in a hill matters of which the title gave no intimation, and to discountenance the joining in one act of incongruous matters. Speaking of a constitutional provision of this character, Cooley on Constitutional Limitations (7th cd.), pp. 205-6, says:
“The general purpose of these provisions is accomplished when a law has but one general object, which is fairly indicated by its title. To require every end and means necessary or convenient for the accomplishment of this general object to be provided for by a separate act relating to that alone, would not only be unreasonable, but would actually render legislation impossible. . . . The generality of a title is therefore no objection to it, so long as it is not made a cover to legislation' incongruous in itself, and which by no fair intendment can be considered as having a necessary or proper connection.”
In the case of Seymour v. Tacoma, 6 Wash. 138, 32 Pac. 1077, this court said:
“As the constitution has not indicated the degree of particularity necessary to express in its title the subject of an act, the courts should not embarrass legislation by technical interpretations based upon mere form or phraseology. The objections should be grave, and the conflict between the statute and the constitution palpable, before the judiciary should disregard a legislative enactment upon the sole ground that the double subject was not fully expressed in the title;” citing Montclair v. Ramsdell, 107 U. S. 147, 2 Sup. Ct. 391, 27 L. Ed. 431.
In the case of State v. Hall, 21 Wash. 255, 64 Pac. 153, the following expression was given:
“The general rule is that if the matters embraced in a statute have congruity, or are naturally connected with each other, or are cognate and germane to each other, the statute does not embrace more than one subject and in determining these questions the constitution must not be so narrowly construed as to unnecessarily hamper or cripple legislation. It is also a general rule, applicable particularly in construing stat*600utos with reference to their titles, that statutes must be held constitutional unless they are clearly void.”
Similar expressions are found in the case of Lancey v. King County, 15 Wash. 9, 45 Pac. 645, 34 L. R. A. 817, arid in Marston v. Humes, 3 Wash. 267, 28 Pac. 520. In the latter, the court said, with reference to this identical constitutional provision:
“IIow shall this provision be interpreted? What shall the word ‘subject,’ as used therein, be held to mean? Courts are bound to give such an interpretation to this provision as will make it reasonable and at the same time give it full force. . . I am of the opinion that the legislature must be the judge of the scope which they will give to the word ‘subj ect,’ and that so long as the title embraces but one subject it is not inimical to such constitutional provision, even although the subject as thus used contains any number of sub-subjects.”
Applying the principles thus announced to the case at bar, we do not think the statute in question should be held invalid. The title of the act may not be skillfully drawn and the substance of the act may at first glance appear not to be confined to one subject-matter; but wc do not think that there is such an incongruity between the different matters dealt with or such a defect in the title as to render the statute obnoxious to the constitution.
It is also urged that the court erred in giving the following instruction:
“It is not necessary that the state prove that any liquor was sold, it is sufficient if the state prove beyond a reasonable doubt that the defendants or either of them, maintained a place in which intoxicating liquors were sold or given away, or where intoxicating liquors were harbored for the evident purpose of selling and giving away said liquors, contrary to law, or where persons were permitted to resort for the purpose of drinking intoxicating liquors.”
Taking into consideration the other instructions given, we do not think the giving of this was error.
*601It is also urged that the court was in error in instructing the jury that beer is an intoxicating liquor. We think this contention has no merit.
The jury returned a verdict of not guilty as to two of the defendants, and a verdict of guilty as to one. When the verdicts were first returned, it seems to have been apparent that an error was made in the name of the defendant sought by the jury to be returned as guilty. The defendants were required to stand up and be identified, and the jury was asked to, and did, retire. The record is not very complete as to just what transpired. We can find nothing in the action of the court that infringed any substantial right of the defendant.
The judgment of the superior court is affirmed.
Hadley, C. J., Mount, Fullerton, and Crow, JJ., concur.